Citation Nr: 0711005	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to the assignment of a higher initial disability 
evaluation for a pulmonary embolism (claimed as a respiratory 
lung condition associated with arteriosclerotic heart 
disease, status post coronary artery bypass surgery), 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to 
December 1952 and from April 1954 to April 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which established service connection 
for a history of pulmonary embolism, initially evaluated as 
noncompensably disabling, effective from November 7, 2003, 
the date of claim.  Pursuant to an April 2005 rating, the 
assigned rating was increased to 60 percent, effective from 
November 7, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.

On his substantive appeal submitted in April 2005, the 
veteran contends that his service connected residuals of a 
pulmonary embolism has worsened.  The Board observes that the 
veteran was last afforded a VA examination in February 2004, 
which then was primarily directed at the level of disability 
attributable to the veteran's arteriosclerotic heart disease 
rather than his service connected pulmonary disorder.  Under 
the circumstances, the veteran should be scheduled for a VA 
examination in accordance with the criteria for evaluation of 
miscellaneous respiratory diseases.  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment of all medical care providers, 
VA and non-VA who have treated the 
veteran for his pulmonary embolism since 
November 2003.  Of particular interest 
are reports of any pulmonary function 
tests performed since November 2003.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the file should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  After completion of the above, VA 
should schedule the veteran for a VA 
pulmonary examination by a physician with 
specialization in pulmonary medicine to 
determine the severity of the veteran's 
service connected residuals of a 
pulmonary embolism in accordance with the 
latest AMIE worksheet for such 
disability.  Pertinent diagnostic and 
clinical tests should be performed.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  

The physician is requested to indicate 
whether there is evidence of pulmonary 
hypertension, right ventricular 
hypertrophy, or cor pulmonale, or; 
pulmonary hypertension secondary to other 
obstructive disease of pulmonary arteries 
or veins with evidence of right 
ventricular hypertrophy or cor pulmonale.  
It should also be indicated whether the 
veteran suffers from more than one attack 
per week with episodes of respiratory 
failure, or; requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  The opinion should include 
complete reasons and bases for any 
opinion rendered.   

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



